Citation Nr: 0901408	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1947 to May 1953.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating decision by the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In August 2007, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  This case was before the 
Board in December 2007 when it was remanded for additional 
development.

At the August 2007 hearing, the appellant raised the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151.  Since 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.





REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.

First, the Board notes that the December 2007 Remand directed 
the RO, in pertinent part, to provide the appellant notice of 
the provisions of the Veterans Claims Assistance Act (VCAA) 
as interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Hupp holds in the context of a claim for 
DIC benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Review of the claims 
files does not indicate that this development was 
accomplished.  (Both an October 2003 letter and a January 
2008 letter fall short of the requirements set out in Hupp.)  
Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  

Furthermore, the veteran's treating physician has indicated 
that the veteran was hospitalized at Decatur Memorial 
Hospital from April 2003 until his death in August 2003.  See 
May 2005 statement from Dr. HSA.  In December 2007 the Board 
remanded the appellant's claim to the AMC with the directive 
that the AMC undertake appropriate development to obtain the 
veteran's terminal hospitalization records from Decatur 
Memorial Hospital (i.e., from April 2003 to August 2003).  
Pursuant to the remand order, the AMC sent the appellant a 
letter in January 2008 and specifically asked her to provide 
or provide a release for the veteran's terminal 
hospitalization records.  She was advised that she had up to 
one year from the date of the January 2008 letter to make 
sure the AMC received the requested information.  In October 
2008, the AMC received a signed VA Form 21-4142, 
Authorization and Consent (dated October 20, 2008) from the 
appellant, to enable the RO to obtain the veteran's medical 
records from Decatur Memorial Hospital.  The AMC forwarded 
this release form to the Board in December 2008.  The Board 
notes that this release form was received well within the one 
year time period set by the AMC.  Due process considerations 
mandate that these records be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Regarding both issues on appeal, the 
RO should send the appellant a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
the specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007).

2.  The RO should undertake appropriate 
development to obtain the veteran's 
terminal hospitalization records from 
Decatur Memorial Hospital (i.e., from 
April 2003 to August 2003) for which the 
appellant provided a signed release in 
October 2008.  If the appellant identifies 
any additional outstanding evidence 
supportive of her claim, the RO should 
undertake appropriate development to 
obtain that evidence as well.  If the RO 
is unable to obtain any medical records 
identified by the appellant, the RO should 
so inform her and her representative, and 
request them to provide copies of such 
records. 

3.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

4.  Then, the RO should readjudicate the 
claims in light of any additional evidence 
obtained.  The appellant's claim for DIC 
under 38 U.S.C.A. § 1318 should be 
readjudicated under the revised 
regulations, effective December 2005.  If 
the benefits sought on appeal are not 
granted, the RO should issue an 
appropriate Supplemental Statement of the 
Case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

